HCI VIOCARE NOTICE OF STOCK AWARD GRANT NOTICE OF STOCK AWARD GRANT: NIKOLAOS KARDARAS,youhavebeengranteda stockawardof the Common Stock (the "Common Stock") of HCi Viocare, as follows: Grant Number: Date of Grant: May 28, 2015 Vesting Commencement Date: See Vesting Schedule below Total Number of Award Shares Granted: 100,000 shares in one installment Term/Expiration Date: n/a VESTING SCHEDULE: This Award may be issued, in whole or in part, in accordance with the following schedule: Stock Award is fully vested on date of grant.
